Citation Nr: 1141166	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.  

In December 2006, the Board remanded the matter to afford the Veteran a hearing.  In April 2007, the Veteran presented testimony at a personal hearing conducted in Boston before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In June 2008, the Board remanded to provide notice, obtain service personnel records, obtain Social Security Administration (SSA) records, corroborate alleged PTSD stressors, and provide a VA examination.  The Veteran was provided with proper notice in August 2008, service personnel records were obtained in November 2009, and his SSA records were associated with the claims file.  As will be discussed more thoroughly below, efforts were made to corroborate the Veteran's alleged PTSD stressors and he was scheduled for two VA examinations in December 2010 and January 2011, the second of which he failed to report to without good cause.  38 C.F.R. § 3.655.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The record reflects that the Veteran submitted additional evidence that had not been reviewed by the RO.  By a March 2011 statement, the Veteran related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's statements that he began experiencing psychiatric symptomatology, behavioral changes, and a decline in performance after a fight during service are not credible.  

3.  An acquired psychiatric disability to include PTSD has not been shown to be causally or etiologically related to the Veteran's military service.

4.  The March 1997 decision which denied entitlement to service connection for a bilateral knee disability is final.  

5.  The evidence received since the March 1997 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The March 1997 RO decision denying the claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103.

3.  Evidence received after the March 1997 RO decision is not new and material, and the claim for service connection for a bilateral knee disability is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Service Connection 

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2004 with regard to the claim for service connection for an acquired psychiatric disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2004.  In an October 2006 letter, the Veteran received notice that addresses the relevant rating criteria and effective date provisions.  Although the October 2006 letter was provided after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated in a January 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board notes that the Veteran was not provided with the provisions of 38 C.F.R. § 3.304(f)(5) in response to his contention that he has PTSD as the result of in-service personal assaults.  However, as will be discussed below, the Veteran's stressors of witnessing a stabbing, being bitten, and being involved in a fight have been corroborated.  With regard to Veteran's last stressor, being assaulted while on leave, the Veteran reported that he did not seek treatment but that his in-service performance dropped following the assault and he was assigned to different duties.  The Veteran's service personnel records that contain his performance evaluations and duty assignments are of record.  Further, the Veteran's brothers have submitted statements detailing their recollections of the alleged assault.  Thus, Veteran is aware that he could provide evidence of his personal assault or behavioral changes in addition to his service treatment records and VA has obtained the information that the Veteran has identified.  Therefore, the provisions of 38 C.F.R. § 3.304(f)(5) have been complied with and there is no prejudice to the Veteran.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for an acquired psychiatric disability.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his SSA disability records were obtained and were also reviewed.  

Pursuant to the Board's June 2008 remand, a VA examination with respect to the claim for an acquired psychiatric disability was scheduled in December 2010.  38 C.F.R. § 3.159(c)(4).  He failed to report.  A December 2010 report of general information reflected that the Veteran missed his VA examination because he was ill.  It was rescheduled for January 2011.  A January 2011 CAPRI record documents that he failed to report because he had an argument with the doctor.  A February 2011 report of general information noted that the Veteran failed to report to his second VA examination and wished to reschedule.  

An examination will be rescheduled if good cause is shown.  38 C.F.R. § 3.655(a).  The Board concludes that the Veteran has not demonstrated good cause for his failure to report to his second rescheduled January 2011 VA examination and a third VA examination will not be scheduled.  The Veteran was notified of the consequences for failing to report to a VA examination prior to the date of his first scheduled VA examination.  He was informed in a December 2010 letter that if he failed to report to his examination without good cause, his claim would be rated on the evidence of record.  The letter provided examples of good cause, which included but were not limited to, illness or hospitalization, death of a family member, etc.  The Veteran demonstrated that he understood the meaning of good cause when he informed VA that he missed his first December 2010 VA examination due to illness.  However, with regard to his second rescheduled examination, the Board does not find that an argument with a doctor qualifies as good cause to warrant another examination.  Further, the February 2011 report of general information stated that the Veteran wanted to reschedule another VA examination.  Importantly, in the telephone conversation with a VA employee, the Veteran did not explain why he failed to report to his January 2011 VA examination, to include an elaboration on the argument with the doctor, but merely indicated that he wanted to reschedule.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Board remanded the claim to afford the Veteran a VA examination.  The record reflects that he was aware that both the December 2010 and January 2011 VA examinations had been scheduled.  The Veteran also was informed of and has demonstrated an awareness of what constitutes good cause for failing to report for a VA examination.  As good cause has not been shown for the Veteran's failure to report to the January 2011 VA examination, the Board will decide the claim based on the evidence of record.  38 C.F.R. § 3.655(b).  

New and material evidence 

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the May 2004 letter for the claim for a bilateral knee disability.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that his original claim was denied in March 1997 because there was no evidence of a bilateral knee disorder during his period of active service.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claim that was not simply repetitive or cumulative of the evidence on record when his claim was previously denied.  The letter addressed also addressed the elements of service connection and was sent prior to the initial unfavorable decision by the AOJ in August 2004.  In an October 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as the claim is not being reopened, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim to reopen.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his SSA disability records were also reviewed.  

The Board observes that VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As new and material evidence has not been received, the claim is not reopened, and there was no need to obtain a VA examination.

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an August 2006 SOC (statement of the case) and January 2011 SSOC which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.  The Veteran was not diagnosed with PTSD during service and is not contending that he directly participated in combat or was a prisoner-of-war and such has not been shown by the evidence of record.  Instead, the Veteran is contending that he has PTSD as the result of two in-service personal assaults and from witnessing a third.  None of his stressors fall under the criteria of fear of hostile military or terrorist activity and will not be considered under the provisions of 38 C.F.R. § 3.304(f)(3).  Rather, the Veteran's alleged stressors will be considered under 38 C.F.R. § 3.304(f)(5) listed below.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD.  

The Veteran contends that he has a psychiatric disability, to include PTSD, that is related to three in-service events:  witnessing an in-service stabbing, being bitten by a supervisor, and being beaten off base while on leave.  The Veteran stated that he was a witness to the court-martial of the person who stabbed his friend; was woken up, punched, and bitten on the chest by his supervisor; and began to experience emotional problems, problems with supervisors, and a decline in performance after an off base assault in 1978.  There is credible information of record to support some aspects of the Veteran's description of his alleged stressors, but not all them.  However, as will be discussed below, even though some aspects of the Veteran's alleged stressors have been corroborated, the Board does not find that there is sufficient evidence to concede the Veteran's statements that he was a witness at a court-martial of the person involved in the stabbing or that the person who bit him was his supervisor.  Importantly, the Board does not find the Veteran's statements that he began to experience emotional problems, problems with supervisors, and a decline in performance after the 1978 fight to be credible.  

Although the Veteran is competent to report that he was at witness at a court-martial; was bitten by his supervisors; and experienced emotional problems, problems with supervisors, and a decline in performance thereafter, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, for the purposes of verifying the stressors he describes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board concludes that there is credible information to find that the Veteran had knowledge of a stabbing in April 1976, was bitten in August 1976, and was involved in a fight off base.  In this regard, a June 2010 response from the U.S. Army Crime Records Center contained investigative reports of a stabbing that occurred between two men at Fort Knox in April 1976.  An agent's investigation report reflected that the Veteran was listed as a person who had knowledge of the stabbing.  No further information about the Veteran's involvement was provided.  There is no indication that he was a witness at the court-martial.  An August 1976 service treatment record showed that the Veteran had a human bite on his upper left clavicle.  There was no further information about the nature of the bite wound.  There is no indication that the bite mark was from his supervisors.  A November 2005 statement from the Veteran's brother indicated that he was present when the Veteran sustained numerous close-fisted blows to the head in Bayonne, New Jersey in 1978.  In October 2009, a different brother of the Veteran submitted a statement in which he recalled hearing about the incident several years later from the brother who witnessed the fight.  The Veteran's service personnel record reflected that he was stationed in Bayonne, New Jersey in January 1978, which is around the time and place that he alleges the off base fight occurred during a period of leave.  Thus, there is sufficient information to conclude that the Veteran had knowledge of a stabbing in April 1976, was bitten in August 1976, and was involved in a fight off base in 1978.  To this extent only, his stressors are conceded.  

Importantly, the Board does not find the additional details of the Veteran's account that he experienced emotional problems, problems with supervisors, and a decline in performance after the off base fight to be credible because his statements are outweighed by the contemporaneous evidence of record to include his service treatment and personnel records.  The Board observes that there is no documentation of the fight to include treatment for injuries and the only evidence with regard to the severity of the Veteran's injuries from the off base fight is the Veteran and his brothers' recollections.  During a September 2005 private neuropsychological evaluation at Q.M.C., the Veteran reported that he engaged in a fight with another man during which he sustained multiple blows to the occipital and temporal regions of his head.  He claimed that the man struck him at least 50 times with resulted in massive hematomas but he did not immediately lose consciousness from these blows.  The Veteran reported that since that assault, he has undergone significant behavior change in the direction of enormous increase in lability and severe deterioration in behavioral and affective controls.  After his separation from service, the Veteran reported an unstable work history and an extensive criminal record, mostly for alcohol and drug related charges.  He also reported a major head trauma in 1980, when a coworker dropped a bale of hay on his head.  

During his April 2007 hearing, the Veteran testified that after being bitten by a supervisor and the off base fight, he began to experience problems with his supervisors.  He indicated that he was considered a very valuable asset to the office but was assigned to a desk job away from his co-workers and was given no work to do.  He stated that this happened in the last six months of his period of active service.  When asked by the undersigned during his hearing what he believed was the cause of his psychiatric problems, the Veteran responded that the off base fight was the cause.  

The Board finds it significant that despite the Veteran's testimony that he began to experience changes in his mood and behavior and that he was reassigned to different duties after the off base fight, there is no documentation or indication of such in his service records or in records dated shortly after his separation from service.  The service treatment records are entirely negative for complaints or findings of a psychiatric disorder.  His personnel records show that he served as a food inspection specialist.  There is no indication that he was ever assigned to a job that had clerical duties.  Importantly, his evaluations do not reflect a decline in performance during his last six months of service.  Evaluations dated from November 1977 to January 1979 showed that his overall performance of assigned duties was assessed as superior to most.  There were no comments regarding behavioral changes or difficulty in supervising the Veteran.  

In September 1979, the Veteran underwent a medical examination in connection with his application for enlistment in the National Guard.  Psychiatric evaluation was normal.  Moreover, the Veteran not only did not report psychiatric symptomatology shortly after his separation, but he denied experiencing such when questioned.  On a September 1979 report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  In February 1980, the Veteran submitted an original application for VA compensation benefits, seeking service connection for several disabilities.  His application, however, is entirely silent for any mention of a psychiatric disability.  

The Board finds the Veteran's current statements that he developed behavioral problems and psychiatric/emotional problems shortly after the 1978 fight not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  As reflected above, there were no in-service findings or reports of psychiatric symptomatology or indications of behavioral changes, to include decline in performance, which was directly contradicted by his performance evaluations.  The Board finds it significant that the Veteran marked "no" when asked on his September 1979 report of medical history if he had depression, excessive worry, or nervous trouble and that his psychiatric evaluation was normal.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, the Board concludes that the Veteran's statements in regard to the events that occurred after his claimed stressors are not credible because they are directly contradicted by evidence recorded contemporaneous to the 1976 bite and 1978 fight.

Significantly, the majority of the medical evidence dated from February 1979 to the present suggests that the Veteran's current psychiatric problems are due to post-service head injuries and substance abuse.  There are several VA and SSA medical records reflecting that the Veteran has been in numerous accidents and fights that resulted in head injuries since his separation from service.  An October 1988 VA record indicated that he had an abrasion on his right cheek and a boxer's fracture on his right hand after punching someone.  In September 1989, he had a laceration on the left side of his head after a motor vehicle accident.  A March 1991 VA psychodiagnostic interview revealed that the Veteran had bad experiences with LSD.  He reported that in 1983 or 1984, he was paralyzed on his left side after a head injury.  He reported six or seven car accidents with head trauma.  The diagnoses were alcohol dependence, cannabis abuse, and personality disorder.  An April 1991 VA record noted that he was in a motor vehicle accident two years earlier and suffered a concussion and lacerations.  The next day he fell three floors at work.  In October 1992, he had alcohol induced gastritis.  In January 1993, he was in a motor vehicle accident and struck his face on the steering wheel.  In a July 1996 SSA record, the Veteran reported that he was hit by a car in 1994 and drug 75 feet and had multiple injuries on his face and head.  

The Board finds it significant and highly probative that when the Veteran initially began to report psychiatric symptomatology to medical personnel after service, he did not mention any in connection with his military service or his alleged PTSD stressors.  Instead, he discussed his symptomatology in connection with substance abuse and post-service motor vehicle and other injuries.  Importantly, a May 1994 psychological evaluation indicated that he had cognitive weakness found in those who heavily abuse substances.  In October 1996, the Veteran underwent VA medical examination at which he had numerous complaints, including chronic nightmares, depression, difficulty sleeping, and flashbacks.  He reported a history of chronic alcoholism since 1976.  The impressions included chronic alcoholism, depression and anxiety.  At a VA psychiatric examination in January 1997, the Veteran reported that during basic training, while sitting on his bunk in the barracks, he was witness to the attempted murder of his friend who was stabbed four times with a buck knife.  The Veteran otherwise had difficulty describing his post-service social and industrial adaptation.  In that regard, the examiner indicated that the examination was brief as the Veteran was obviously under the influence of alcohol.  No diagnosis was rendered.  August 1997 VA records contained diagnoses of anxiety disorder, severe alcohol abuse and dependence, and paranoid personality disorder.  A September 1998 record stated that the Veteran had a history of head trauma in a motor vehicle accident a couple years earlier.  When asked about PTSD, the Veteran responded that he took LSD in the 1970s and had flashbacks.  He was unable to give a history regarding PTSD.  The diagnoses were bipolar II disorder, alcohol dependence, and polysubstance abuse.  An August 2002 VA record noted that the Veteran had more than ten motor vehicle accidents and lost consciousness after a 1987 head trauma.  The diagnoses were bipolar disorder, severe alcohol dependence, and PTSD.  

The Board finds it significant that even after filing his claim to reopen in May 2004, the Veteran informed a VA physician that his psychiatric disability did not begin during service but instead began many years thereafter.  In August 2004, the Veteran asked a VA physician if getting admitted to a psychiatric facility would help his claim for service connection for bipolar disorder.  The Veteran reported that his mood disorder did not develop in service, and did not manifest for many years after he was discharged.  He added that while in the service, he had no psychiatric hospitalizations or mental health treatment.  The physician told the Veteran that it was unlikely that he would win a mental health related VA disability claim and that an admission following a binge on cocaine and alcohol would likely not be of any help to him in supporting such a claim.  The Veteran thought this over and subsequently stated that he was feeling much better and requested a discharge.  Thus, the Veteran has contradicted his own reports of when he first began to experience psychiatric symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).

Moreover, the August 2004 examiner did not feel that the Veteran's mood symptoms were related to his service but rather his substance abuse.  The Veteran's diagnoses were alcohol dependence, cocaine dependence, and personality disorder with narcissistic and antisocial traits.  The examiner felt that in relation to the Veteran's diagnosis of bipolar disorder NOS that his past mood symptoms were most probably substance induced.  The examiner based the opinion on a review of the Veteran's prior record and current evaluation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

In summary, the weight of the evidence is against a findings that there was any psychiatric disorder during the Veteran's military service or for many years thereafter.  Further, the Board does not find the Veteran's statements that after a 1978 fight, his behavior and mood changed or that he had a decline in his performance.    

Although there is a private opinion stating that the Veteran has bipolar disorder related to the 1978 fight, the Board does not find this opinion probative because it is based on the Veteran's statements that he developed behavioral changes after the fight which the Board does not find credible.  In September 2005, Dr. D.F.W. of Q.M.C. provided diagnoses of active PTSD, bipolar disorder secondary to close head trauma, poly-addiction, and mixed characterlogical disorder.  The Veteran reported that since the 1978 assault he had undergone significant behavior change in the direction of enormous increase in lability and severe deterioration in behavioral and affective controls.  Dr. D.F.W. noted that because the Veteran had bipolar disorder precipitated by serial head trauma, and given that the head trauma which finally generated his marked lability took place in the service, it was clear that the Veteran should be considered for a service-connected disability.  However, the Board has found the Veteran's reports of increased lability and deterioration of behavior directly contradicted by the more probative evidence of record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Therefore, the Board does not find Dr. D.F.W.'s opinion to be probative or persuasive.  

In conclusion, the weight of the evidence is against a finding of in-service psychiatric problems or that the Veteran's behavior, mood, or performance changed noticeably after the 1978 fight.  There is no competent and credible evidence that a psychiatric disability, to include PTSD and bipolar disorder, began during or is otherwise related to the Veteran's military service.  Additionally, the Veteran, as a layperson, is not qualified to provide a medical opinion relating his service to his psychiatric disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection must be denied.  38 C.F.R. § 3.303.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A March 1997 RO decision denied service connection for a bilateral knee condition.  The claim was denied because there were no complaints, treatments, or injuries of the knees in the service treatment records.  Additionally, there was no current diagnosis of a bilateral knee disability.  The Veteran was notified of the denial in March 1997.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In May 2004, the Veteran filed a claim to reopen.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final March 1997 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the March 1997 RO decision includes VA, private, and SSA records as well as the Veteran's statements.  As noted, the Veteran's claim was previously denied because there was no evidence that his claimed disability existed or that it was related to service.  The Board observes that there is still no confirmed diagnosis of a bilateral knee disability.  Rather, the additional evidence contains the Veteran's complaints of knee pain and problems that were previously considered at the time of his March 1997 rating decision.  In this regard, at the time of the last final denial, VA records dated in 1990 reflected that the Veteran complained of knee pain since 1977.  A May 1990 record reflected no bony or soft tissue abnormality of the left knee.  The evidence associated with the claims file after the March 1997 rating decision shows that the Veteran continued to complain of knee pain.  Importantly, he complained of knee problems in connection with post-service injuries.  The Board finds it significant that despite his complaints of knee problems, there was no objective evidence of any knee disability.  In October 1991, the Veteran reported that his left knee cap hurt after an altercation in June.  In December 1994, the Veteran reported that his knees hurt since a motor vehicle accident.  In a July 1996 SSA record, the Veteran reported that four years earlier, he tore a ligament in his left knee.  There was no swelling, tenderness, or inflammation of his knees.  Thus, the evidence received since the March 1997 rating decision although new is not material as it does not contain a diagnosis of a bilateral knee disability or indicate an association between a bilateral knee disability and the Veteran's service.

Regarding the Veteran's statements and testimony that he has a bilateral knee disability that is related to his service, this information is duplicative of information previously of record.  Further, his subjective contentions that he has a bilateral knee disability since service were considered at the time of the last final denial.  Moreover, a bilateral knee disability is not the kind of disorder that may be diagnosed by a lay person because it is not capable of lay observation.  Furthermore, the Veteran's contentions that a bilateral knee disability is caused by some disease or injury in service also do not constitute competent evidence as he is not qualified to render a medical opinion as to etiology or diagnosis of a bilateral knee disability, and whether a bilateral knee disability is due to an injury or disease in service or some other cause or factor is a medical matter, not a matter capable of lay observation.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 309; see also Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board finds that his statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been received since the March 1997 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim for a bilateral knee disability; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, there is still no clinical diagnosis of a bilateral knee disability or any indication of a relationship to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a bilateral knee disability.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

New and material evidence having not been received to reopen a claim for entitlement to service connection for a bilateral knee disability, the claim is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


